[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RELEASING ATTACHMENT
Judgment during trial having entered for the defendant on May 5, 1999, and;
Therefore, there no longer being probable cause that the plaintiff will prevail, and;
No attachment being allowed for an action in libel except pursuant to the order of the Superior Court, CGS Sec. 52-279;
It is hereby ORDERED:
1. That any attachment of the defendant's assets heretofore made shall be and hereby is vacated and released.
2. That the Probate Court for the District of West Hartford concerning the Estate of Herman Gartner, deceased, order the release of the funds due the beneficiary, Melvin Alberts, now being held by the Executor, Frank Brown, forthwith.
3. This order shall remain in effect notwithstanding any appeal of the judgment entered for the defendant on May 5, 1999.
Rittenband, J.